Peters, EJ.
Appeal from a judgment of the County Court of Ulster County (Ceresia, J.), rendered April 23, 2010, upon a verdict convicting defendant of the crimes of assault in the second degree and criminal possession of a weapon in the third degree.
Following a jury trial, defendant was convicted of assault in the second degree and criminal possession of a weapon in the third degree. The convictions arose out of an August 2007 incident wherein the victim told defendant to leave his residence after defendant attempted to smoke marihuana in front of children. Defendant returned shortly thereafter and, without warning, stabbed the victim in the neck. County Court sentenced defendant, as a second felony offender, to an aggregate prison term of seven years to be followed by five years of postrelease supervision. The court further directed that the sentence run *1114consecutively to a term of imprisonment that defendant was already serving. Defendant’s sole contention upon this appeal is that the sentence imposed was harsh and excessive.
We disagree and affirm. Defendant has an extensive criminal history that demonstrates his predilection for violence, including multiple convictions for robbery and assault. Considering that history, as well as the vicious and unprovoked nature of the present offenses, we do not perceive an abuse of discretion or any extraordinary circumstances that would warrant a reduction of defendant’s sentence in the interest of justice (see People v Eggsware, 89 AD3d 1277, 1277 [2011]; People v De Fayette, 27 AD3d 840, 840-841 [2006], lv denied 7 NY3d 754 [2006]).
Stein, McCarthy and Egan Jr., JJ., concur.
Ordered that the judgment is affirmed.